Case 7:16-cr-00361-CS Document 334 Filed 08/31/20 Page 1 of 2




                                       Francis O'Reilly is hereby appointed as CJA
                                       counsel for Mr. Falls. Mr. Checkman is
                                       relieved, except he may of course coordinate
                                       with Mr. O'Reilly to ensure a smooth
                                       transition.




                                        8/31/20
Case 7:16-cr-00361-CS Document 334 Filed 08/31/20 Page 2 of 2
